PCIJ_B_01_WorkersDelegateILO_LNC_NA_1922-05-22_APP_01_NA_NA_FR.txt. 4 Dossier F. a. III

SOCIÉTÉ DES NATIONS.

D

A la Cour permanente de Justice internationale.

Le Secrétaire général de la Société des Nations,

en exécution de la résolution adoptée par le Conseil
le 12 mai 1922, dont copie certifiée conforme est annexée
à la présente,

et en vertu de l'autorisation à lui donnée par la dite
résolution,

a l'honneur de présenter à la Cour permanente de
Justice internationale la requête du Conseil demandant à la
Cour de bien vouloir, conformément à l'article 14 du
Pacte, donner un avis consultatif sur la question de savoir :

,Si le délégué ouvrier des Pays- _Bas “a la. troisième
Conférence internationale du Travail, a été désigné en
conformité des dispositions du paragraphe 3 de l’article
389 du Traité de Versailles ?”

A la présente requête sont joints les documents exposant
les faits qui ont motivé la question posée par le Conseil,
les circonstances qui ont inspiré la nomination du délégué
en question, les formes qui y ont présidé et les doutes
qui se sont élevés sur la parfaite concordance de cette
nomination avec les termes du traité.

Ces documents consistent: dans une lettre du Directeur
du Bureau international du Travail en date du 17 mars
1922, transmettant la demande des autorités compétentes
de l'Organisation du Travail à fin d'obtention, par le Con-
seil, de l'avis de la Cour, et dans les quinze annexes
auxquelles cette lettre se réfère.

(signé) ERIC DRUMMOND,

Secrétaire général de la Société des Nations.

Genève, le 22 mai 1922.
SOCIÉTÉ DES NATIONS.

Résolution adoptée par le Conseil le 12 mai 1922.

Le Conseil de la Société des Nations, après avoir examiné
la lettre du 17 mars 1922 adressée au Secrétaire général
par le Directeur du Bureau international du Travail et
informant le Conseil du désir unanime exprimé par la
Troisième Conférence internationale du Travail et par le
Conseil d'administration du Bureau international du Tra-
vail, de voir le Conseil de la Société demander l'avis
de la Cour permanente de Justice internationale sur la
question formulée dans cette lettre,

DECIDE :

1. Le Conseil invite la Cour permanente de Justice
internationale, conformément à l'article 14 du Pacte de
la Société des. Nations, à donner un avis consultatif sur
la question de savoir ,,si le Délégué ouvrier des Pays-Bas
à la troisième session de la Conférence internationale du
Travail, a été désigné en conformité des dispositions du
paragraphe 3 de l’article 389 du Traité de Versailles”.

2. Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, ainsi qué la lettre du Directeur du
Bureau international du Travail et les documents relatifs
à la question, à donner toute l’aide nécessaire à l'examen
de l'affaire, et à prendre, le cas échéant, des dispositions
pour être représenté devant la Cour.

3. Le Bureau international du Travail est invité à prêter à
la Cour toute l’aide dont elle pourrait avoir besoin en vue
de l’examen de la question qui lui est soumise.

Pour copie conforme,

(signé) VAN HAMEL,
Directeur de la Section juridique.
